Citation Nr: 1202816	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a skin disability, to include a skin rash and acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to August 1983 and from February 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the claims on appeal.

In March 2010, the Veteran submitted additional evidence in support of her claims, specifically, a note from her physician documenting her current diagnoses.  The medical evidence was not accompanied by a waiver of RO jurisdiction and is not duplicative of the evidence already of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the Veteran's official service treatment records are not currently of record.  The RO has made multiple attempts to obtain her records from her Army National Guard unit in Alabama, with a consistently negative response.  However, it does not appear as though the Veteran's records have been requested from the National Personnel Records Center (NPRC), as was suggested by the Army National Guard Retired Activities Branch in March 2009.  Thus, further attempts must be made to obtain the Veteran's official service treatment records.  However, if no records exist at the NPRC, the RO should request any available records that might be held at the Winn Army Community Hospital in Fort Stewart, Georgia.  

Next, in March 2010, the Veteran submitted a statement from her physician that she was currently being treated for cervical and lumbar spine disabilities, headaches, chronic sinusitis, and a history of a rash.  However, currently there are only limited records from that physician in the claims file.  On remand, further records documenting treatment for the above conditions should be requested.  The Veteran should also be given the opportunity to submit any additional records or authorizations to release records pertinent to her claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that during her second period of active service, she injured both of her knees, aggravated her cervical spine and lumbar spine disabilities due to strenuous training exercises, developed acne and a rash due to Anthrax vaccinations, and developed headaches and sinusitis following the extraction of her wisdom teeth and accompanying complications.  She also contends that her headaches are secondary to her cervical spine disability.

Available service treatment records reflect that on a February 2001 Army National Guard examination, the Veteran reported having recurrent back pain.  It was noted that she had a herniated disc in her lower back and occasional tingling in her right hand.  In February 2003, during her second period of active service, the Veteran was evaluated for chronic low back pain due to a herniated disc.  She had injured her back the day before during a training exercise.  She had pain on flexion, extension, and rotation.  There was a palpable muscle spasm.  She was prescribed pain medication and placed on light duty for 15 days.  In March 2003, the Veteran was placed on light duty due to low back pain.  An April 2003 periodic examination reflects that the Veteran had acne scars and an acne problem, a tender left sinus ever since a tooth extraction in February 2003, and chronic low back pain (herniated disc) with decreased flexion.  

Post-service treatment records reflect that in September 2003, the Veteran was evaluated for neck pain that had been present for three to four weeks.  There was no history of a precipitating event.  Her cervical discomfort was more recent than her lumbar spine pain.  An MRI showed cervical disc herniation.  In January 2005, the Veteran had increased neck and low back pain.  In May 2007, the Veteran was treated for chest pain.  At that time, she denied any symptoms related to the ear, nose, throat, or skin.  In July 2007, it was noted that in the past, an Anthrax injection had caused a rash.  She had continuing cervical and lumbar spine pain.  In September 2007, the Veteran reported having ongoing neck pain.  She was noted to have acne on her face.  An April 2008 record appears to note that the Veteran had a "headache, tension?."  In January 2010, the Veteran was noted to carry diagnoses of cervical and lumbar spine pain, headaches, chronic sinusitis, and history of a rash. 

To date, a VA examiner has not opined as to the etiology of the Veteran's claimed disabilities.  Because the Veteran is credible to state that she suffered from cervical and lumbar spine pain, headaches and sinusitis, knee pain, and a skin condition in service, and that she currently suffers from those conditions, a remand for VA examinations and opinions is necessary in this case when determining whether the above-claimed conditions warrant service connection.
 
Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran' service treatment records for both periods of active service and periods of inactive service with the Army National Guard from the National Personnel Records Center (NPRC), or other appropriate storage facility.  If the NPRC provides a negative response, request the Veteran's service treatment records from the Winn Army Community Hospital in Fort Stewart, Georgia.  The records should be associated with the claims file.  All efforts to obtain records should be fully documented.   

2.  Request that the Veteran identify any outstanding treatment records relevant to all of her claims for service connection, including more recent records from Dr. Stefaneseu.  After securing any necessary authorization from her, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the above development has occurred, schedule the Veteran for an appropriate VA examination to determine whether there is any relationship between her cervical spine disability, lumbar spine disability, and bilateral knee disability and her periods of active service.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing lumbar spine disability, diagnosed as a herniated disc, was aggravated beyond the normal progression of the disease by the Veteran's second period of active service?  The examiner should take into account the Veteran's reports of strenuous training exercises while in service.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability was caused or aggravated by the Veteran's second period of active service, or had its onset during any periods of active service?

c)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral knee disability was caused or aggravated by the Veteran's second period of active service, or had its onset during any periods of active service?

4.  Schedule the Veteran for an appropriate VA examination to determine whether there is any relationship between the Veteran's claimed sinusitis and headaches and her active service.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sinus condition and/or headache condition was caused or aggravated by her active service, to include the tooth extraction and accompanying complications?

5.  Schedule the Veteran for an appropriate VA examination to determine whether there is any relationship between the Veteran's claimed skin disorder and her active service.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin condition, to include acne or rash, was caused or aggravated by her active service, to include as due to Anthrax vaccinations while in service?

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the March 2010 list of diagnoses sent in by the Veteran.  

For any claims remaining denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 


The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


